DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:
In claim 2, line 8, “the reference dose function” should be –the at least one reference dose distribution--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “designed” in lines 4 and 6. It is not clear what this term encompasses.
Claim 1 recites the term “said reference dose function” in line 6. It is not clear which reference dose function is being referred to.
Claim 1 recites the limitation “the difference” in line 6. There is insufficient antecedent for this limitation in the claim. 
Claims 2-14 inherit the deficiencies of claim 1 and are likewise rejected.
Claim 2 recites “the step of generating each reference dose function corresponding to a reference dose distribution” in lines 1-2. However, there is no step of generating each reference dose function corresponding to a reference dose distribution in the preceding claim.
Claim 2 recites the limitation “a reference dose distribution” in line 6. It is not clear if this is a new instance or refers to the instance mentioned in line 4 of claim 1.
Claim 7 recites the limitation “at least two possible treatment plans” in line 3. It is not clear if this is a new instance or refers to the same “at least two possible treatment plans” in line 11 of claim 1.
Claim 7 recites the limitation “dose distributions” in line 2. It is not clear if this is a new instance or refers to “a reference distribution”, “an acceptable dose distribution”, or “a resulting dose distribution” mentioned in claim 1.
Claim 7 recites the limitation “at least two possible treatment plans” in line 3. It is not clear if this is a new instance or refers to the same “at least two possible treatment plans” in line 11 of claim 1.
Claim 7 recites the limitation "the result of the navigation" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “a plan” in line 3. It is not clear if this is a new instance or refers to the treatment plan in line 13 of claim 1.
Claim 8 recites the limitation "the quality" in line 2, “the result of the evaluation” in line 3, and “the result of the navigation” in line 6.  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites the limitation “a treatment plan” in line 4 and "at least two possible treatment plans" in line 5. It is not clear if these are new instances or refer to the same “at least two possible treatment plans” mentioned in line 11 of claim 1.
Claim 8 recites the limitation “dose distributions” in line 4. It is not clear if this is a new instance or refers to “a reference distribution”, “an acceptable dose distribution”, or “a resulting dose distribution” mentioned in claim 1.
Claim 8 recites the limitation “a plan” in line 5. It is not clear if this is a new instance or refers to the treatment plan in line 13 of claim 1.
Claim 9 recites the limitation “pareto optimal possible treatment plans” in line 2. It is not clear if this is a new instance or is part of the same “at least two possible treatment plans” mentioned in line 11 of claim 1.
Claim 9 recites the limitation "at least two possible treatment plans" in line 4. It is not clear if this is a new instance or refers to the same “at least two possible treatment plans” mentioned in line 11 of claim 1.
Claim 9 recites the limitation “the dose distributions corresponding…treatment plans” in lien 4 and "the result of the navigation" in line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claims 10 and 11 use the term “represents” in line 2.  This make the claim unclear because it cannot be determined if what being represented is placeholder, which can be anything, or the actual function or constraint recited in the claim.
Claim 12 recites “wherein at least a first and second reference function are generated…, respectively” in lines 2-3. Claim 1 does not recite a step of generating reference functions. The language of the present claim is not clear if this is supposed to further limit a step in the preceding claim or if this in a new additional step.
Claim 12 recites “a first and a second reference dose distribution” in lines 2-3. It is not clear if these are new instances of part of the “reference dose distribution” mentioned in lines 4-5 of claim 1.
Claim 13 recites the limitation "the processor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. A 101 analysis is shown below.
Step 1: Claims 1 recites a method of generating a radiation therapy treatment plan. Claim 13 is directed to a computer program product, which is an article of manufacture. Claim 14 is directed to a computer system, which is a device. Claims 1, 13, and 14 recite statutory categories.
Step 2A, prong 1: Claims 1, 13, and 14 recite limitations that are directed to an abstract idea. Claims 13 and 14 are dependent on Claim 1, which recites obtaining at least one reference dose function, defining step, performing at least two optimization procedures, and obtaining a treatment plan. The defining step and performing optimization procedures are specified at a high level of generality that can be considered as mental processes practically performed in the human mind or with pen and paper. Two different interpretations of the obtaining procedures can be applied. The first is obtaining involving a selection or generating of the dose function and treatment plan, which can be considered as a mental process in the grouping of abstract ideas. The second interpretation can be considered as a taking of data, which would make the steps be considered as extra solution data gathering steps. Thus, either all claim components are directed to steps that fall into mental processes of the abstract idea categories or the claim has some steps directed to steps that fall into mental processes of the abstract idea categories with extra steps that can be considered as extra solution data gathering steps. 
Step 2A, prong 2: Based on different interpretations, claim 1 does not recite additional elements that integrate the judicial exception into practical application. As currently written, the actions taken do not affect a particular treatment or prophylaxis as the steps recited do not recite actions that integrate the abstract idea into a treatment process because no therapy actually occurs and/or no modification of devices involved in therapy occurs. Claim 13 and claim 14 recite the following additional elements: 
non-transitory computer media (claim 13)
processor (claim 14)
program memory (claim 14).
However, these components are specified at such a high level of generality that the claims merely amount to the application of the abstract idea on generic computer components and thus does not impose meaningful limits on the abstract idea. 
Step 2B: When considered individually or in combination, the claims do not recite elements that amount to significantly more than the abstract idea.  As discussed above, the computer components are recited at a high level of generality that merely amounts to executing the abstract idea on a generic computer, which does not impose meaningful limits on the abstract idea. 
Claim 2 further limits a step that is not present in claim 1. Assuming this claim 2 is meant to refence the obtaining at least one reference dose function step, the additional providing steps are not considered more than the abstract idea as these steps can also be considered mental processes.
Claim 3 further limits claim 2. However, the providing step can step can be considered as extra-solution data gathering that is not considered significantly more than the abstract idea and the defining step can be considered as a mental process, which is another abstract idea. Thus, the limitations of claim 3 do not resolve the 101 issues of the preceding claims.  
Claims 4 and 5 do not add limitations that can be considered significantly more than the abstract idea disclosed in the preceding claims.
 Claim 6 further defines the obtaining a treatment plan step by having the obtaining step include a selecting step. However, the process of selecting something can be considered as a mental process and further defines an abstract idea with another abstract idea. Thus, the limitations cannot be considered significantly more than the abstract idea disclosed in the preceding claims.
Claim 7 further defines the obtaining a treatment plan step by having the obtaining step include a navigating step and a generating step. However, the process of navigating between dose distributions and generating a plan based on the result of the navigation can be considered as a mental process and further defines an abstract idea with another abstract idea. Thus, the limitations cannot be considered significantly more than the abstract idea disclosed in the preceding claims.
Claim 8 further includes an evaluating step, selecting step, navigating step, and a generating step. However, the process of evaluating quality, selecting a plan, navigating between dose distributions and generating a plan based on the result of the navigation can be considered as mental processes and further defines the abstract idea of claim 1 with another abstract idea. Thus, the limitations cannot be considered significantly more than the abstract idea disclosed in the preceding claims.
Claim 9 further defines the optimization procedures and the obtaining a treatment plan step. The optimization limitations can still be considered as a mental process as it generates treatment plans. The process of navigating between dose distributions and generating a plan based on the result of the navigation can be considered as a mental process and further defines an abstract idea with another abstract idea. Thus, the limitations cannot be considered significantly more than the abstract idea disclosed in the preceding claims.
Claims 10 and 11 do not add limitations that can be considered significantly more than the abstract idea disclosed in the preceding claims.
Claim 12 recite the step of generating reference functions. However, the step of generating functions can be considered a mental process, which adds another abstract idea to the abstract idea of the preceding claim.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C 101 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 1, the closest prior art found is WO 2009/1370101 A2 (Shuang et al., hereinafter Shuang) and US 2016/0303398 (Eriksson). Shuang discloses the process of obtaining the reference dose function that results in a reference dose distribution where the reference dose distribution is an acceptable dose distribution for the volume, where the reference dose distribution minimizes the difference between a resulting dose distribution and the reference dose distribution (page 18). Eriksson shows the creation of other alternative plans. The two use substantially different techniques of plan generation and the combination does not appear obvious or trivial.
Claims 2-14 are dependent on allowable matter from claim 1 and would be allowable once the 112 and 101 rejections are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/            Examiner, Art Unit 3791  

/CHRISTINE H MATTHEWS/            Primary Examiner, Art Unit 3791